Kellogg, P. J. (dissenting):
Apparently the boiler referred to is the ordinary heater used in houses for furnishing hot water, and has no other use. It was probably larger than that in use in a single house, as there were five apartments to which the water was to be furnished; nevertheless it is the same kind of a boiler. I do not think that the man who builds a fire in a water heater in a house is within group 22,* which is “ operation and repair of stationary engines and boilers * * *.” The janitor simply was building the fire; there was no engine and no operation of a boiler within the meaning of the law. I favor reversal.

 See Consol. Laws, chap. 67 (Laws of 1914, chap. 41), § 2, group 22. Since amd. by Laws of 1916, chap. 622.— [Rep.